Exhibit 10.3
 
AUTHORIZED CAPITAL
 
ShipTime Canada Inc. (the “Corporation”)
 
The maximum number of shares of each class that the Corporation is authorized to
issue and the designation, rights, privileges, restrictions and conditions of
each class of shares are set out below.
 
A.
COMMON SHARES

 
The Corporation is authorized to issue an unlimited number of Common Shares (as
hereinafter defined), which constitute a separate and distinct class of shares.
The Common Shares shall carry and be subject to the following rights,
privileges, restrictions and conditions, namely:
 
1.
The holders of Common Shares are entitled to receive notice of any meeting of
the shareholders of the Corporation and to attend and vote thereat except those
meetings where only holders of a specified class or particular series of shares
are entitled to vote and each holder thereof shall be entitled to one (1) vote
per share in person or by proxy.

 
2.
Subject to the rights, privileges, restrictions and conditions attaching to the
Exchangeable Preferred Shares, the holders of the Common Shares are entitled to
receive any dividend declared and paid by the Corporation.

 
3.
Subject to the rights, privileges, restrictions and conditions attaching to the
Exchangeable Preferred Shares, in the event of the liquidation, dissolution or
winding-up of the Corporation, the holders of the Common Shares are entitled to
receive the remaining property of the Corporation after payment of all of the
Corporation’s liabilities.

 
B.
EXCHANGEABLE PREFERRED SHARES

 
The Corporation is authorized to issue an unlimited number of Exchangeable
Preferred Shares, which constitute a separate and distinct class of shares.  The
Exchangeable Preferred Shares shall carry and be subject to the following
rights, privileges, restrictions and conditions, namely:
 
1.
INTERPRETATION

 
1.1
Definitions

 
For the purposes of these Share Provisions, unless something in the subject
matter or context is inconsistent therewith:
 
“Affiliate” of any particular person means any other person Controlling,
Controlled by or under common Control with such particular person or, in the
case of a natural person, any other member of such person’s Family Group.
 
“Board of Directors” means the board of directors of the Corporation.
 
“Business Day” means a day, other than a Saturday, Sunday or statutory or civic
holiday, on which banks in the Province of Ontario and the State of Delaware are
generally open for the transaction of banking business.
 
“Call Right” has the meaning ascribed thereto in Section B7.4(b).
 
“Callco” means 2534841 Ontario Inc., a corporation incorporated under the laws
of the Province of Ontario, with its registered office at 3350 Fairview Street,
Suite 3-232, Burlington, Ontario, Canada, L7N 3L5.
 
“Change of Law” means any amendment to the Tax Act and other applicable
provincial income Tax laws that permits holders of Exchangeable Preferred Shares
who are resident in Canada that hold the Exchangeable Preferred Shares as
capital property and deal at arm’s length with Parent US and the Corporation
(all for the purposes of the Tax Act and other applicable provincial income Tax
laws) to exchange their Exchangeable Preferred Shares for the applicable
Exchangeable Preferred Share Consideration without requiring such holders to
recognize any gain or loss or any actual or deemed dividend in respect of such
exchange for the purposes of the Tax Act or applicable provincial income Tax
laws.
 
“Change of Law Call Date” has the meaning ascribed thereto in Section B10.1(b).
 
“Change of Law Call Right” has the meaning ascribed thereto in Section B10.1(a).
 
“Common Shares” means the Common Shares in the capital of the Corporation.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Control” (including, with correlative meaning, all conjugations thereof) means
with respect to any person, the ability of another person to control or direct
the actions or policies of such first person, whether by ownership of voting
shares, by contract or otherwise.
 
"Corporation Notice" means written notice from the Corporation notifying the
Selling Shareholder that the Corporation intends to exercise its Right of First
Refusal as to some or all of the Transfer Shares with respect to any Proposed
Shareholder Transfer.
 
“Current Common Stock Consideration Shares” means, on any particular date, 480
shares of Parent US Common Stock, or such greater or lesser number of shares of
common stock or other securities as are required or permitted to be issued to
the holders of the Exchangeable Preferred Shares after adjustment under Article
B6.
 
“Current Preferred Stock Consideration Shares” means, on any particular date,
3,344 shares of Parent US Preferred Stock, or such greater or lesser number of
shares of preferred stock or other securities as are required or permitted to be
issued to the holders of the Exchangeable Preferred Shares after adjustment
under Article B6.
 
“De minimus Redemption Event” means an event that results in the aggregate
number of Exchangeable Preferred Shares issued and outstanding (other than
Exchangeable Preferred Shares held by members of the Parent Group) being less
than 10% of the number of Exchangeable Preferred Shares issued on the Effective
Date, as such number of shares may be adjusted as deemed appropriate by the
Board of Directors to give effect to any subdivision, combination or
consolidation of or stock dividend on the Exchangeable Preferred Shares, any
issue or distribution of rights to acquire Exchangeable Preferred Shares or
securities exchangeable for or convertible into Exchangeable Preferred Shares,
any issue or distribution of other securities or rights or evidences of
indebtedness or assets, or any other capital reorganization or other transaction
affecting the Exchangeable Preferred Shares.
 
“Effective Date” means October 5, 2016.
 
“Exchange Right” has the meaning ascribed thereto in the Exchange and Call
Rights Agreement.
 
“Exchange and Call Rights Agreement” means the Exchange and Call Rights
Agreement dated on or about the Effective Date among Parent US, Exchangeco, and
each of the Corporation’s Shareholders.
 
“Exchangeable Preferred Share” means an exchangeable preferred share in the
capital stock of the Corporation with substantially the rights, privileges and
restrictions set forth in these Share Provisions, which shares shall be
exchangeable for the Current Common Stock Consideration Shares and the Current
Preferred Stock Consideration Shares.
 
“Exchangeable Preferred Share Consideration” on any date means, with respect to
each Exchangeable Preferred Share, for any acquisition of, redemption of or
distribution of assets of the Corporation in respect of such Exchangeable
Preferred Share, or purchase of such Exchangeable Preferred Share pursuant to
these Share Provisions, the Support Agreement or the Exchange and Call Rights
Agreement:
 
 
(a)
the fair market value of the Current Common Stock Consideration Shares for which
such Exchangeable Preferred Share may be exchanged, as determined in good faith
by the board of directors; plus

 
 
(b)
the fair market value of the Current Preferred Stock Consideration Shares for
which such Exchangeable Preferred Share may be exchanged, as determined in good
faith by the board of directors; plus

 
 
(c)
a cheque or cheques payable at par at any branch of the bankers of the payor in
the sum of the amount of all declared, payable and unpaid cash dividends on such
Exchangeable Preferred Share and the amount of all cash dividends declared and
payable or paid on a Parent US Preferred Stock and a Parent US Common Stock
which have not been declared or paid on such Exchangeable Preferred Shares in
accordance herewith; plus

 
 
(d)
such stock or other property constituting any declared, payable and unpaid
non-cash dividends on such Exchangeable Preferred Share and any declared and
payable or paid non-cash dividends on a Parent US Preferred Stock and a Parent
US Common Stock which have not been declared or paid on such Exchangeable
Preferred Shares in accordance herewith,

 
 
-2-

--------------------------------------------------------------------------------

 
 
provided that: (i) the part of the consideration which represents (a) above
shall be fully paid and satisfied by the delivery of the Current Common Stock
Consideration Shares, such shares to be duly issued, fully paid and
non-assessable; (ii) the part of the consideration which represents (b) above
shall be fully paid and satisfied by the delivery of the Current Preferred Stock
Consideration Shares, such shares to be duly issued, fully paid and
non-assessable; (iii) the part of the consideration which represents (c) and (d)
above shall be fully paid and satisfied by delivery of such cash payment and
non-cash items; and (iv) any such consideration shall be delivered free and
clear of any lien, claim, encumbrance, security interest or adverse claim or
interest.
 
“Exchangeco” means 2534845 Ontario Inc., a corporation incorporated under the
laws of the Province of Ontario, with its registered office at 3350 Fairview
Street, Suite 3-232, Burlington, Ontario, Canada, L7N 3L5.
 
“Family Group” means, with respect to any individual, such individual’s spouse
and descendants (whether natural or adopted) and any trust, partnership, limited
liability company or similar vehicle established and maintained solely for the
benefit of (or the sole members or partners of which are) such individual, such
individual’s spouse and/or such individual’s descendants.
 
“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, bureau, official, minister, Crown
corporation (whether national, federal, provincial, state or local), court,
board, tribunal, dispute settlement panel or body, or other Law or
regulation-making entity:
 
 
(a)
having jurisdiction on behalf of any nation, province, state or other geographic
or political subdivision thereof; or

 
 
(b)
exercising, or entitled to exercise any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power.

 
“Laws” means all applicable laws (including common law and decisions of courts
and tribunals), and all statutes, by-laws, rules, regulations, Orders,
ordinances, protocols, codes, treaties, notices, directions, decrees and
judicial, arbitral, administrative, ministerial or departmental judgments,
awards or requirements of any Governmental Authority having the force of law;
and “Law” means any one or any single provision, part or portion of the Laws.
 
“Liquidation Amount” has the meaning ascribed thereto in Section B5.1(a).
 
“Liquidation Call Right” has the meaning ascribed thereto in Section B5.2(a).
 
“Liquidation Date” has the meaning ascribed thereto in Section B5.1(a).
 
“Non-Affiliated Holders” means the registered holders (and for greater certainty
excluding Exchangeable Preferred Shares beneficially held by members of the
Parent Group through any registered holder) of Exchangeable Preferred Shares
other than members of the Parent Group.
 
“OBCA” means the Business Corporations Act (Ontario), including the regulations
promulgated thereunder, in either case as amended from time to time.
 
“Other Corporation” has the meaning ascribed thereto in Section B13.1(c).
 
“Other Shares” has the meaning ascribed thereto in Section B13.1(c).
 
“Parent Call Notice” has the meaning ascribed thereto in Section B7.4(c).
 
“Parent Group” means, collectively, Parent US and its Subsidiaries, whether now
in existence or hereafter created or acquired.
 
“Parent Liquidity Transaction” means either a Sale of Parent US or a Public
Offering.
 
“Parent US” means Paid Inc., a corporation existing under the laws of the State
of Delaware, to be renamed ShipTime US Inc. or such other name as is consented
to by the directors and shareholders of such corporation, and its successors.
 
“Parent US Common Stock” means a share of Common Stock in the capital stock of
Parent US, par value $0.0001.
 
“Parent US Dividend Declaration Date” means the date on which the board of
directors of Parent US declares any dividend or other distribution on Parent US
Preferred Stock or Parent US Common Stock.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Parent US Preferred Stock” means a share of Preferred Stock in the capital
stock of Parent US, par value $0.0001.
 
“Parent US Successors” has the meaning ascribed thereto in Section B14.2(b).
 
“Permitted Affiliate” means an Affiliate of Parent US other than the
Corporation, Callco, or Exchangeco.
 
"Proposed Shareholder Transfer" means any transaction (including any offer to
enter into any transaction, or any acceptance of same, and any option, warrant,
or grant of any other right to do so) which does or if completed would have the
effect of causing any sale, transfer, assignment, pledge, mortgage,
hypothecation, encumbrance, gift, or other disposition of any legal or
beneficial ownership interest in any Exchangeable Preferred Shares.
 
"Proposed Transfer Notice" means written notice from a holder of Exchangeable
Preferred Shares setting forth the terms and conditions of a Proposed
Shareholder Transfer.
 
"Prospective Transferee" means any person to whom a holder of Exchangeable
Preferred Shares proposes to make a Proposed Shareholder Transfer.
 
“Public Offering” means an offering and sale to the public of any shares or
equity securities of Parent US pursuant to a registration statement in the
United States.
 
“Redemption Call Right” has the meaning ascribed thereto in Section B8.2(a).
 
“Redemption Date” means the fifth anniversary of the Effective Date, unless:
 
 
(a)
a De minimus Redemption Event occurs, in which case the Board of Directors may
accelerate such redemption date to the date upon which the number of
Exchangeable Preferred Shares issued and outstanding (other than Exchangeable
Preferred Shares held by members of the Parent Group) falls below 10% of the
number of Exchangeable Preferred Shares issued on the Effective Date, or such
later date as they may determine, upon at least 30 days’ prior written notice to
the registered holders of the Exchangeable Preferred Shares; or

 
 
(b)
a Parent Liquidity Transaction occurs, in which case, provided that the Board of
Directors determines, in good faith and in its sole discretion, that it is not
reasonably practicable to substantially replicate the terms and conditions of
the Exchangeable Preferred Shares in connection with such a Parent Liquidity
Transaction and that the redemption of all but not less than all of the
outstanding Exchangeable Preferred Shares is necessary to enable the completion
of such Parent Liquidity Transaction in accordance with its terms, the Board of
Directors may accelerate such redemption date to such date as it may determine,
upon such number of days prior written notice to the registered holders of the
Exchangeable Preferred Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances;

 
provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (a) or (b) above to any of such holders of Exchangeable
Preferred Shares shall not affect the validity of any such redemption.
 
“Redemption Notice” has the meaning ascribed thereto in Section B8.1(b).
 
“Redemption Price” has the meaning ascribed thereto in Section B8.1(a).
 
“Retracted Shares” has the meaning ascribed thereto in Section B7.4(a).
 
“Retraction Request” has the meaning ascribed thereto in Section B7.4(a).
 
"Right of First Refusal" means the right, but not an obligation, of the
Corporation, or its permitted transferees or assignees, to purchase some or all
of the Transfer Shares with respect to a Proposed Shareholder Transfer, on the
terms and conditions specified in the Proposed Transfer Notice.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Sale of Parent US” means (A) the closing of the sale, transfer, exclusive
license or other disposition of all or substantially all of the assets of Parent
US, (B) the consummation of the merger or consolidation of Parent US with or
into another entity (except a merger or consolidation in which the holders of
capital stock of Parent US immediately prior to such merger or consolidation
continue to hold at least 50% of the voting power of the capital stock of Parent
US or the surviving or acquiring entity), (C) the closing of the transfer
(whether by merger, consolidation or otherwise), in one transaction or a series
of related transactions, to a person or group of affiliated persons (other than
an underwriter of the securities of Parent US), of the securities of Parent US
if, after such closing, such person or group of affiliated persons would hold
50% or more of the outstanding voting stock of Parent US (or the surviving or
acquiring entity) or (D) a liquidation, dissolution or winding up of Parent US;
provided, however, that a transaction shall not constitute a Sale of Parent US
if its sole purpose is to change the state of incorporation of Parent US or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the securities of Parent US immediately
prior to such transaction.
 
"Selling Shareholder" means any holder of Exchangeable Preferred Shares who
proposes to make a Proposed Shareholder Transfer.
 
“Share Provisions” means the rights, privileges, restrictions and conditions set
out herein.
 
“Subdivision” has the meaning ascribed thereto in Section B3.2.
 
“Subsidiary” means with respect to a specified person, any entity, whether
incorporated or unincorporated, in which such person owns, directly or
indirectly, a majority of the securities or other ownership interests having by
their terms ordinary voting power to elect a majority of the directors or other
persons performing similar functions, or the management and policies of which
such person otherwise has the power to direct.
 
“Support Agreement” means the Support Agreement dated on or about the Effective
Date between Exchangeco and Paid.
 
“Tax” and, with correlative meaning, “Taxes” means: (i) all federal, provincial,
municipal, territorial, state, local, foreign or other taxes, duties, imposts,
rates, levies, assessments, tariffs and government fees, charges or dues of any
nature, including, without limiting the generality of the foregoing, all income,
capital gains, sales, excise, use, property, capital, goods and services,
business transfer, value added, compensation, social security, payroll, land
transfer, property purchase, withholding, employment, privilege, franchise,
premium, licence and school taxes, employment insurance, health insurance and
Governmental Authority pension plan premiums and custom and import duties; (ii)
all interest, fines and penalties with respect thereto, whether disputed or not;
and (iii) any liability in respect of any items described in clause (i) or (ii)
payable by reason of contract, assumption, transferee or successor liability, or
operation of Law.
 
“Taxing Authority” means any Governmental Authority exercising regulatory
authority in respect of any Taxes.
 
“U.S. Tax Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
 
1.2
Sections and Headings

 
The division of these Share Provisions into articles and sections and the
insertion of headings are for reference purposes only and shall not affect the
interpretation of these Share Provisions.  Unless otherwise indicated, any
reference in these Share Provisions to an article or section refers to the
specified article or section of these Share Provisions.
 
1.3
Number Gender and Persons

 
In these Share Provisions, unless the context otherwise requires, words
importing the singular number include the plural and vice versa, words importing
any gender include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.
 
1.4
Date for any Action

 
If any date on which any action is required to be taken under these Share
Provisions is not a Business Day, such action shall be required to be taken on
the next succeeding Business Day.
 
1.5
Payments

 
All payments to be made hereunder shall be made without interest and less any
Tax required by Canadian or U.S. Law to be deducted and withheld.
 
 
-5-

--------------------------------------------------------------------------------

 
 
2.
RANKING OF EXCHANGEABLE PREFERRED SHARES

 
2.1
Ranking

 
The Exchangeable Preferred Shares shall be entitled to a preference over the
Common Shares, and any other shares ranking junior to the Exchangeable Preferred
Shares with respect to the payment of dividends as and to the extent provided in
Article B3 and with respect to the distribution of assets in the event of the
liquidation, dissolution or winding-up of the Corporation, whether voluntary or
involuntary, or any other distribution of the assets of the
 
Corporation among its shareholders for the purpose of winding up its affairs as
and to the extent provided in Article B5.
 
3.
DIVIDENDS

 
3.1
Dividends

 
A holder of an Exchangeable Preferred Share shall be entitled to receive and the
Board of Directors shall, subject to applicable Law, on a Parent US Dividend
Declaration Date, declare a dividend on each Exchangeable Preferred Share:
 
 
(a)
in the case of a cash dividend or distribution declared on the Parent US
Preferred Stock or Parent US Common Stock, in an amount in cash for each
Exchangeable Preferred Share equal to the amount of the cash dividend or
distribution declared on each Parent US Preferred Stock or Parent US Common
Stock on the Parent US Dividend Declaration Date;

 
 
(b)
in the case of a stock dividend or distribution declared on the Parent US
Preferred Stock to be paid in Parent US Preferred Stock or Parent US Common
Stock to be paid in Parent US Common Stock, subject to Section B3.2, by the
issue or transfer by the Corporation of such number of Exchangeable Preferred
Shares for each Exchangeable Preferred Share as is equal to the number of Parent
US Preferred Stock to be paid on each Parent US Preferred Stock, or Parent US
Common Stock to be paid on each Parent US Common Stock; or

 
 
(c)
in the case of a dividend or distribution declared on the Parent US Preferred
Stock or Parent US Common Stock in property other than cash or Parent US
Preferred Stock or Parent US Common Stock, respectively, in such type and amount
of property for each Exchangeable Preferred Share as is the same as or
economically equivalent to (to be determined by the Board of Directors as
contemplated by Section B3.6 hereof) the type and amount of property declared as
a dividend or distribution on each Parent US Preferred Stock or Parent US Common
Stock.

 
Such dividends or distributions shall be paid out of the assets of the
Corporation properly applicable to the payment of dividends, or out of
authorized but unissued shares or other securities of the Corporation, as
applicable. Subject to Section B3.2, the holders of Exchangeable Preferred
Shares shall not be entitled to any dividends other than or in excess of the
dividends referred to in this Section B3.1.
 
3.2
Subdivision on Stock Dividend

 
In the case of a stock dividend declared on the Parent US Preferred Stock to be
paid in Parent US Preferred Stock, or on the Parent US Common Stock to be paid
in Parent US Common Stock, in lieu of declaring the stock dividend contemplated
by Section B3.1(b) on the Exchangeable Preferred Shares, the Board of Directors
may, in good faith and in its discretion and subject to applicable Law and to
obtaining all required regulatory approvals, subdivide, redivide or change (the
“Subdivision”) each issued and unissued Exchangeable Preferred Share on the
basis that each Exchangeable Preferred Share before the Subdivision becomes a
number of Exchangeable Preferred Shares equal to the sum of: (i) one Parent US
Preferred Stock or one Parent US Common Stock (as the case may be); and (ii) the
number of Parent US Preferred Stock to be paid as a stock dividend on each
Parent US Preferred Stock, or the number of Parent US Common Stock to be paid as
a stock dividend on each Parent US Common Stock (as the case may be).  In making
such Subdivision, the Board of Directors shall consider the effect thereof upon
the then outstanding Exchangeable Preferred Shares and the general taxation
consequences of the Subdivision to the holders of the Exchangeable Preferred
Shares (other than members of the Parent Group).  In such instance, and
notwithstanding any other provision hereof, such Subdivision, shall become
effective on the effective date specified in Section B3.4 without any further
act or formality on the part of the Board of Directors or of the holders of
Exchangeable Preferred Shares. For greater certainty, subject to applicable Law,
no approval of the holders of Exchangeable Preferred Shares to an amendment to
the articles of the Corporation shall be required to give effect to such
Subdivision.
 
3.3
Payment of Dividends

 
Cheques of the Corporation payable at par at any branch of the bankers of the
Corporation shall be issued in respect of any cash dividends or distributions
contemplated by Section B3.1(a) hereof and the sending of such cheque to each
holder of an Exchangeable Preferred Share shall satisfy the cash dividend
represented thereby unless the cheque is not paid on presentation.  Subject to
applicable Law and any applicable requirements of a central depository for
securities, certificates registered in the name of the registered holder of
Exchangeable Preferred Shares shall be issued or transferred in respect of any
stock dividends or other distributions contemplated by Section B3.1(b) hereof
and the sending of such a certificate to each holder of an Exchangeable
Preferred Share shall satisfy the stock dividend or other distribution
represented thereby. Such other type and amount of property in respect of any
dividends or distributions contemplated by Section B3.1(c) hereof or any
subdivision contemplated by Section B3.2 shall be issued, distributed or
transferred by the Corporation in such manner as it shall determine and the
issuance, distribution or transfer thereof by the Corporation to each holder of
an Exchangeable Preferred Share shall satisfy the dividend or other distribution
represented thereby.  Subject to the requirements of applicable Law with respect
to unclaimed property, no holder of an Exchangeable Preferred Share shall be
entitled to recover by action or other legal process against the Corporation any
dividend or distribution that is represented by a cheque that has not been duly
presented to the Corporation’s bankers for payment or that otherwise remains
unclaimed for a period of five years from the date on which such dividend was
first payable.
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.4
Record and Payment Dates

 
The record date for the determination of the holders of Exchangeable Preferred
Shares entitled to receive payment of, and the payment date for, any dividend or
distribution declared on the Exchangeable Preferred Shares under Section B3.1
hereof shall be the same dates as the record date and payment date,
respectively, for the corresponding dividend or distribution declared on Parent
US Preferred Stock or Parent US Common Stock, as the case may be. The record
date for the determination of the holders of Exchangeable Preferred Shares
entitled to receive Exchangeable Preferred Shares in connection with any
Subdivision of the Exchangeable Preferred Shares under Section B3.2 and the
effective date of such Subdivision shall be the same dates as the record date
and payment date, respectively, for the corresponding dividend or distribution
declared on the shares of Parent US Preferred Stock or Parent US Common Stock,
as the case may be.
 
3.5
Partial Payment

 
If on any payment date for any dividends or distributions declared on the
Exchangeable Preferred Shares under Section B3.1 and Section B3.2 hereof the
dividends or distributions are not paid in full on all of the Exchangeable
Preferred Shares then outstanding, any such dividends that remain unpaid shall
be paid on a subsequent date or dates determined by the Board of Directors on
which the Corporation shall have sufficient moneys or other assets properly
applicable to the payment of such dividends or distributions.
 
3.6
Economic Equivalence

 
For the purposes of Section B3.1 and Section B3.2 hereof, the Board of Directors
shall determine, acting in good faith and in its sole discretion (with the
assistance of such reputable and qualified financial advisors and/or other
experts as the board may require), economic equivalence and each such
determination shall be conclusive and binding on the Corporation and its
shareholders.
 
 
4.
CERTAIN RESTRICTIONS

 
4.1
Certain Restrictions

 
So long as any of the Exchangeable Preferred Shares owned by Non-Affiliate
Holders are outstanding, the Corporation shall not at any time without, but may
at any time with, the approval of the holders of the Exchangeable Preferred
Shares given as specified in Section B12.2 hereof:
 
 
(a)
pay any dividends on the Common Shares or any other shares ranking junior to the
Exchangeable Preferred Shares with respect to the payment of dividends, other
than stock dividends payable in Common Shares or in any such other shares
ranking junior to the Exchangeable Preferred Shares, as the case may be;

 
 
(b)
redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Preferred Shares with
respect to the payment of dividends or the distribution of the assets in the
event of the liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs;

 
 
(c)
redeem or purchase or make any capital distribution in respect of any other
shares of the Corporation ranking equally with the Exchangeable Preferred Shares
with respect to the payment of dividends or the distribution of assets in the
event of the liquidation, dissolution or winding-up of the Corporation, whether
voluntary or involuntary, or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding up its affairs; or

 
 
(d)
issue any shares other than (i) Exchangeable Preferred Shares, (ii) Common
Shares, and (iii) any other shares ranking junior to the Exchangeable Preferred
Shares, other than by way of stock dividends to the holders of such Exchangeable
Preferred Shares,

 
provided that the restrictions in Sections B4.1(a), B4.1(b) and B4.1(c) hereof
shall not apply if all dividends and distributions on the outstanding
Exchangeable Preferred Shares corresponding to dividends and distributions
declared and paid to date on the Parent US Preferred Stock or the Parent US
Common Stock shall have at that time been declared and paid in full on the
Exchangeable Preferred Shares.
 
 
-7-

--------------------------------------------------------------------------------

 
 
5.
LIQUIDATION

 
5.1
Participation Upon Liquidation, Dissolution or Winding Up of the Corporation

 
 
(a)
Subject to applicable Law and the due exercise by Parent US of the Liquidation
Call Right, in the event of the liquidation, dissolution or winding up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, a holder of Exchangeable
Preferred Shares shall be entitled to receive from the assets of the Corporation
in respect of each Exchangeable Preferred Share held by such holder on the
effective date of such liquidation, dissolution or winding up or other
distribution (the “Liquidation Date”), before any distribution of any part of
the assets of the Corporation among the holders of the Common Shares or any
other shares ranking junior to the Exchangeable Preferred Shares, an amount per
share equal to the Exchangeable Preferred Share Consideration (the “Liquidation
Amount”).

 
 
(b)
In the case of a distribution on Exchangeable Preferred Shares under this
Section B5.1 and provided the Liquidation Call Right has not been exercised by
Parent US, on or promptly after the Liquidation Date, the Corporation shall
cause to be delivered to the holders of the Exchangeable Preferred Shares the
Liquidation Amount (in the form of Exchangeable Preferred Share Consideration)
for each such Exchangeable Preferred Share upon presentation and surrender of
the certificates representing such Exchangeable Preferred Shares, together with
such other documents and instruments as may be required to effect a transfer of
Exchangeable Preferred Shares under the OBCA and the articles and by-laws of the
Corporation and such additional documents and instruments as the Corporation may
reasonably require, at the registered office of the Corporation.  Payment of the
Liquidation Amount per Exchangeable Preferred Share shall be satisfied by
causing to be delivered to each holder, at the address of the holder recorded in
the securities register of the Corporation for the Exchangeable Preferred Shares
or by holding for pick-up by the holder at the registered office of the
Corporation the Exchangeable Preferred Share Consideration per Exchangeable
Preferred Share representing the Liquidation Amount.  On and after the
Liquidation Date, the holders of the Exchangeable Preferred Shares shall cease
to be holders of such Exchangeable Preferred Shares and shall not be entitled to
exercise any of the rights of holders in respect thereof (including any rights
under the Exchange and Call Rights Agreement), other than the right to receive
the Liquidation Amount per Exchangeable Preferred Share, unless payment of the
total Liquidation Amount for such Exchangeable Preferred Shares shall not be
made upon presentation and surrender of share certificates in accordance with
the foregoing provisions, in which case the rights of the holders shall remain
unaffected until the Liquidation Amount has been paid in the manner hereinbefore
provided.

 
 
(c)
The Corporation shall have the right at any time after the Liquidation Date to
transfer or cause to be issued or transferred, and deposited in a custodial
account with any chartered bank or trust company in Canada named in such notice,
the Liquidation Amount in respect of the Exchangeable Preferred Shares
represented by certificates that have not at the Liquidation Date been
surrendered by the holders thereof, such Liquidation Amount to be held by such
bank or trust company as trustee for and on behalf of, and for the use and
benefit of, such holders. Upon such deposit being made, the rights of a holder
of Exchangeable Preferred Shares after such deposit shall be limited to
receiving its proportionate part of the Liquidation Amount for such Exchangeable
Preferred Shares so deposited, without interest, and all dividends and other
distributions with respect to the Parent US Preferred Stock or Parent US Common
Stock to which such holder is entitled with a record date after the date of such
deposit and before the date of transfer of such Parent US Preferred Stock or
Parent US Common Stock (as the case may be) to such holder (in each case less
any amounts withheld on account of Tax required to be deducted and withheld
therefrom) against presentation and surrender of the certificates representing
the Exchangeable Preferred Shares held by the holder in accordance with the
foregoing provisions. Upon such payment or deposit of the total Liquidation
Amount (less any amounts withheld on account of Tax required to be deducted and
withheld therefrom), the holders of the Exchangeable Preferred Shares shall
thereafter be considered and deemed for all purposes to be holders of the Parent
US Preferred Stock or Parent US Common Stock, as the case may be, delivered to
them or the custodian on their behalf.

 
 
(d)
After the Corporation has satisfied its obligations to pay the holders of the
Exchangeable Preferred Shares the total Liquidation Amount pursuant to this
Section B5.1, such holders shall not be entitled to share in any further
distribution of the assets of the Corporation.

 
5.2
Liquidation Call Rights

 
 
(a)
Parent US shall have the right (a “Liquidation Call Right”), in the event of and
notwithstanding the proposed liquidation, dissolution or winding up of the
Corporation or any other distribution of the assets of the Corporation for the
purpose of winding up its affairs pursuant to Section B5.1 hereof, to, or to
cause a Permitted Affiliate to, purchase from all but not less than all of the
holders of Exchangeable Preferred Shares (other than members of the Parent
Group) on the Liquidation Date all but not less than all of the Exchangeable
Preferred Shares held by each such holder on payment by Parent US of an amount
per share equal to the Exchangeable Preferred Share Consideration.  In the event
of the exercise of a Liquidation Call Right, each holder of Exchangeable
Preferred Shares (other than members of the Parent Group) shall be obligated to
sell all the Exchangeable Preferred Shares held by such holder to Parent US on
the Liquidation Date on payment by Parent US to such holder of the Exchangeable
Preferred Share Consideration for each such share and the Corporation shall have
no obligation to pay any Liquidation Amount to the holders of such shares so
purchased by Parent US.

 
 
-8-

--------------------------------------------------------------------------------

 
 
 
(b)
In order to exercise its Liquidation Call Right, Parent US must notify in
writing the registered holders of the Exchangeable Preferred Shares and the
Corporation of its intention to exercise such right at least 30 days before the
Liquidation Date in the case of a voluntary liquidation, dissolution or winding
up of the Corporation and at least five Business Days before the Liquidation
Date in the case of an involuntary liquidation, dissolution or winding up of the
Corporation. If Parent US duly exercises its Liquidation Call Right in
accordance with this Section B5.2, all obligations of the Corporation under
Section B5.1 shall terminate at such time and on the Liquidation Date Parent US
will purchase and the holders of Exchangeable Preferred Shares (other than
members of the Parent Group) will sell all of their Exchangeable Preferred
Shares then outstanding for a price per share equal to the Exchangeable
Preferred Share Consideration.

 
 
(c)
For the purposes of completing a purchase of the Exchangeable Preferred Shares
pursuant to the exercise of a Liquidation Call Right, Parent US shall deposit or
cause to be deposited with the Corporation, on or before the Liquidation Date,
the Exchangeable Preferred Share Consideration per Exchangeable Preferred Share,
less any required Tax withholdings.  Provided that the aggregate Exchangeable
Preferred Share Consideration has been so deposited with the Corporation, on and
after the Liquidation Date the holders of the Exchangeable Preferred Shares
(other than members of the Parent Group) shall cease to be holders of such
Exchangeable Preferred Shares and shall not be entitled to exercise any of the
rights of holders in respect thereof (including any rights under the Exchange
and Call Rights Agreement), other than the right to receive the Exchangeable
Preferred Share Consideration per Exchangeable Preferred Share payable by Parent
US, without interest, and all dividends and other distributions with respect to
the Parent US Preferred Stock or Parent US Common Stock to which such holder is
entitled with a record date after the date of such deposit and before the date
of transfer of such Parent US Preferred Stock or Parent US Common Stock (as the
case may be) to such holder (in each case less any amounts withheld on account
of Tax required to be deducted and withheld therefrom) against presentation and
surrender of the certificates representing the Exchangeable Preferred Shares
held by such holder and the holder shall be deemed for all purposes to be the
holder of the Parent US Preferred Stock or Parent US Common Stock (as the case
may be) to which such holder is entitled.  Upon surrender to the Corporation of
a certificate representing Exchangeable Preferred Shares, together with such
other documents and instruments as may be required to effect a transfer of
Exchangeable Preferred Shares under the OBCA and the articles and by-laws of the
Corporation and such additional documents and instruments as the Corporation may
reasonably require, the holder of such surrendered certificate shall be entitled
to receive in exchange therefor, and the Corporation on behalf of Parent US
shall deliver to such holder, the Exchangeable Preferred Share
Consideration.  If Parent US does not exercise its Liquidation Call Right in the
manner described above, on the Liquidation Date the holders of Exchangeable
Preferred Shares shall be entitled to receive in exchange therefor the
Liquidation Amount otherwise payable by the Corporation in connection with the
liquidation, dissolution or winding up of the Corporation pursuant to Section
B5.1 hereof.

 
 
6.
CERTAIN PROTECTIONS IN THE EVENT OF DILUTION

 
6.1
Reorganization Events.

 
Each of the following shall be considered a “Capital Reorganization Event”:
 
 
(a)
a subdivision or re-division of the outstanding Exchangeable Preferred Shares,
or the Parent US Common Stock or Parent US Preferred Stock, as the case may be,
into a greater number of Exchangeable Preferred Shares, or Parent US Common
Stock or Parent US Preferred Stock, as the case may be,;

 
 
(b)
a reduction, combination or consolidation of the outstanding Exchangeable
Preferred Shares, or the Parent US Common Stock or Parent US Preferred Stock, as
the case may be,  into a smaller number of Exchangeable Preferred Shares , or
Parent US Common Stock or Parent US Preferred Stock, as the case may be, ;

 
 
(c)
a reclassification of the Exchangeable Preferred Shares, or the Parent US Common
Stock or Parent US Preferred Stock, as the case may be,  at any time outstanding
or a change of the Exchangeable Preferred Shares, or the Parent US Common Stock
or Parent US Preferred Stock, as the case may be,  into other shares or into
other securities or any other capital reorganization;

 
 
(d)
an issuance by the Corporation of Exchangeable Preferred Shares (or securities
convertible into or exchangeable for Exchangeable Preferred Shares) to the
holders of all or substantially all of the outstanding Exchangeable Preferred
Shares by way of stock dividend, or an issuance by Parent US of Parent US Common
Stock or Parent US Preferred Stock, as the case may be (or securities
convertible into or exchangeable for Parent US Common Stock or Parent US
Preferred Stock, as the case may be), to the holders of all or substantially all
of the outstanding Parent US Common Stock or Parent US Preferred Stock, as the
case may be, by way of stock dividend, including in the case of Parent US and
without duplication any issuance covered under Article B2;



 
-9-

--------------------------------------------------------------------------------

 
 
 
(e)
a distribution by the Corporation or by Parent US, as the case may be, to all or
substantially all of the holders of the outstanding Exchangeable Preferred
Shares or to all or substantially all of the holders of the outstanding Parent
US Common Stock or Parent US Preferred Stock, as the case may be, of : (i)
shares of any class other than Exchangeable Preferred Shares or the Parent US
Common Stock or Parent US Preferred Stock, as the case may be,  or of other than
securities convertible into or exchangeable for Exchangeable Preferred Shares or
the Parent US Common Stock or Parent US Preferred Stock, as the case may be;
(ii) rights, options or warrants; (iii) evidences of indebtedness; or (iv)
assets;

 
 
(f)
a consolidation, amalgamation or merger of the Corporation with or into a
corporation or other entity (other than a consolidation, amalgamation or merger
which does not result in any reclassification of the outstanding Exchangeable
Preferred Shares or the Parent US Common Stock or Parent US Preferred Stock, as
the case may be,  or a change of the Exchangeable Preferred Shares or the Parent
US Common Stock or Parent US Preferred Stock, as the case may be,  into other
shares); or

 
 
(g)
a transfer of the undertaking or assets of the Corporation as an entirety, or
substantially as an entirety, to another corporation or other entity in which
the holders of Exchangeable Preferred Shares or the Parent US Common Stock or
Parent US Preferred Stock, as the case may be,  are entitled to receive shares,
other securities or other property.

 
6.2
Protective Measures.

 
Upon the occurrence of any Capital Reorganization Event affecting the
Exchangeable Preferred Shares, or the Parent US Common Stock or Parent US
Preferred Stock, as the case may be,  the holders of Exchangeable Preferred
Shares will be entitled to receive, and will accept for the same aggregate
consideration, and without the requirement for any additional payment, the
aggregate number of shares, other securities or other property which such holder
would have been entitled to receive as a result of such Capital Reorganization
Event if, on the effective date of such Capital Reorganization Event, in the
case of the Corporation, the holder had been the registered holder of the number
of Exchangeable Preferred Shares to which the holder was then entitled to
obtain, or in the case of Parent US, the holder had already exercised its
exchange rights in full to acquire and had become the registered holder of the
number of underlying Parent US Common Stock or Parent US Preferred Stock, as the
case may be, to which the holder was then entitled to obtain.
 
6.3
Protective Adjustments.

 
The adjustments with respect to the Exchangeable Preferred Shares and the Parent
US Common Stock and Parent US Preferred Stock, as the case may be, set forth
above are cumulative and shall apply to successive Capital Reorganization Events
resulting in equivalent distribution entitlements under the provisions herein.
The Corporation shall take all steps necessary to ensure that, upon a Capital
Reorganization Event affecting the Exchangeable Preferred Shares, each holder of
Exchangeable Preferred Shares will receive the aggregate number of shares, other
securities or other property to which it is entitled as a result of the Capital
Reorganization Event. Parent US has entered into certain agreements to like
effect with respect to Capital Reorganization Events affecting the Parent US
Common Stock or Parent US Preferred Stock, as the case may be.  For the purposes
of these articles, any adjustment shall be made successively whenever an event
referred to herein shall occur. All calculations shall be made to the nearest
whole share or, in the case of consideration other than securities, to the
nearest whole dollar. No adjustment shall be made in the number of Exchangeable
Preferred Shares unless it would require a change of at least one (1) whole
Exchangeable Preferred Share. Compensation shall be paid in cash for such
fractional Exchangeable Preferred Shares, if any, based on the Exchangeable
Preferred Share Consideration. In the case of the Parent US Common Stock and
Parent US Preferred Stock, the foregoing provisions shall be applicable without
duplication in the event of any Capital Reorganization Event and shall not be
applied if corresponding rights and anti-dilution protections are already
extended to the holders of the Exchangeable Preferred Shares in respect of their
rights to convert their Exchangeable Preferred Shares for Parent US Common Stock
or Parent US Preferred Stock, as the case may be, as a result of the charter or
constating documents of Parent US or other applicable laws.
 
6.4
Certification and Dispute Resolution.

 
The Corporation shall from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in these
articles, deliver an officer’s certificate to the holders of Exchangeable
Preferred Shares specifying the nature of the event requiring the same and the
amount of the adjustment necessitated thereby and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. If a dispute shall at any time arise with respect to adjustments
hereunder pertaining to the Corporation or Parent US, as the case may be, such
disputes shall be conclusively determined by the accountants of the Corporation
or Parent US, as the case may be, or, if they are unable or unwilling to act, by
such other firm or independent chartered accountants (acceptable to the holders
of Exchangeable Preferred Shares, acting reasonably) as may be selected by the
holders of Exchangeable Preferred Shares and the Corporation. Any such
determination, subject to the prior approval of any securities regulatory
authority or stock exchange which may be necessary, shall be conclusive evidence
of the correctness of any adjustments made.
 
 
-10-

--------------------------------------------------------------------------------

 
 
7.
RIGHT OF FIRST REFUSAL AND CALL RIGHT

 
7.1
Right of First Refusal

 
 
(a)
Subject to the terms of Section B7.3, each holder of Exchangeable Preferred
Shares hereby irrevocably and unconditionally (i) acknowledges that their
securities are subject to resale restrictions under the articles of amalgamation
of the Corporation and applicable securities laws; (ii) acknowledges that such
restriction extends to the underlying Parent US Common Stock and Parent US
Preferred Stock and all other derivative securities arising from or relating to
the Exchangeable Preferred Shares; and (iii) grants to the Corporation a Right
of First Refusal, at its exclusive option, and with no obligation, to purchase
all or any portion of Exchangeable Preferred Shares that such Shareholder may
propose to transfer in a Proposed Shareholder Transfer (the “Transfer Shares”),
at the same price and on the same terms and conditions as those offered to the
Prospective Transferee.

 
 
(b)
Each shareholder proposing to make a Proposed Shareholder Transfer must deliver
a Proposed Transfer Notice to the Corporation and each other shareholder no
later than 45 days prior to the consummation of such Proposed Shareholder
Transfer. Such Proposed Transfer Notice shall contain the material terms and
conditions (including price and form of consideration) of the Proposed
Shareholder Transfer, the identity of the Prospective Transferee and the
intended date of the Proposed Shareholder Transfer. To exercise its Right of
First Refusal the Corporation must deliver a Corporation Notice to the Selling
Shareholder within 15 days after delivery of the Proposed Transfer Notice.

 
 
(c)
Notwithstanding the foregoing, if the total number of Transfer Shares that the
Corporation has agreed to purchase in the Corporation Notice is less than the
total number of Transfer Shares, then the Corporation shall be deemed to have
forfeited any right to purchase such Transfer Shares, and the Selling
Shareholder shall be free to sell all, but not less than all, of the Transfer
Shares to the Prospective Transferee on terms and conditions substantially
similar to (and in no event more favourable than) the terms and conditions set
forth in the Proposed Transfer Notice, it being understood and agreed that (i)
any such sale or transfer shall be subject to the other terms and restrictions
of these Share Provisions; (ii) any future Proposed Shareholder Transfer shall
remain subject to the terms and conditions of these Share Provisions; and (iii)
such sale shall be consummated within 60 days after receipt of the Proposed
Transfer Notice by the Corporation and, if such sale is not consummated within
such 60 day period, such sale shall again become subject to the Right of First
Refusal on the terms set forth herein.

 
 
(d)
If the consideration proposed to be paid for the Transfer Shares is in property,
services or other non-cash consideration, the fair market value of the
consideration shall be as determined in good faith by the Board and as set forth
in the Corporation Notice. If the Corporation cannot for any reason pay for the
Transfer Shares in the same form of non-cash consideration, the Corporation may
pay the cash value equivalent thereof, as determined in good faith by the Board
and as set forth in the Corporation Notice. The closing of the purchase of
Transfer Shares by the Corporation shall take place, and all payments from the
Corporation shall have been delivered to the Selling Shareholder, by the later
of (i) the date specified in the Proposed Transfer Notice as the intended date
of the Proposed Shareholder Transfer and (ii) 45 days after delivery of the
Proposed Transfer Notice.

 
7.2
Effect of Failure to Comply.

 
 
(a)
Any Proposed Shareholder Transfer not made in compliance with the requirements
of these Share Provisions shall be null and void ab initio, shall not be
recorded on the books of the Corporation or its transfer agent and shall not be
recognized by the Corporation.

 
 
(b)
If any shareholder becomes obligated to sell any Transfer Shares to the
Corporation under these Share Provisions and fails to deliver such Transfer
Shares in accordance with the terms of these Share Provisions, the Corporation
may, at its option, in addition to all other remedies it may have, send to such
shareholder the Exchangeable Preferred Share Consideration per share for such
Transfer Shares and transfer to the name of the Corporation on the Corporation’s
books the certificate or certificates representing the Transfer Shares to be
sold.

 
7.3
Exempt Transfers.

 
 
(a)
Notwithstanding the foregoing or anything to the contrary herein, the provisions
of Section B7.1 shall not apply: (i) in the case of a shareholder that is an
entity, upon a transfer by such Shareholder to its shareholders, members,
partners, other equity holders or Affiliates; (ii) to a repurchase of Transfer
Shares from a shareholder by the Corporation at a price no greater than that
originally paid by such shareholder for such Transfer Shares and pursuant to an
agreement containing vesting and/or repurchase provisions approved by a majority
of the Board; or (iii) in the case of a shareholder that is a natural person,
upon a transfer of Transfer Shares by such shareholder made for bona fide estate
planning purposes, either during his or her lifetime or on death by will or
intestacy to a member of his or her Family Group; provided that in the case of
clause (i) or (iii), such shareholder shall deliver prior written notice to the
Corporation and the other shareholders of such transfer and such Transfer Shares
shall at all times remain subject to the terms and restrictions set forth in
these Share Provisions.

 
 
-11-

--------------------------------------------------------------------------------

 
 
 
(b)
Notwithstanding the foregoing or anything to the contrary herein, the provisions
of Section B7.1 shall not apply to the sale of any Transfer Shares (i) pursuant
to a Public Offering, or an offering to the public pursuant to a prospectus
filed with any Canadian securities regulatory authorities, (ii) pursuant to the
liquidation, dissolution or winding up of the Corporation or any other
distribution of the assets of the Corporation among its shareholders for the
purpose of winding up its affairs, or (iii) upon prior written consent of the
Board.

 
7.4
Call Right.

 
 
(a)
Each holder of Exchangeable Preferred Shares shall be entitled to give notice of
a requirement to redeem by presenting and surrendering at the registered office
of the Corporation the certificate or certificates representing the Exchangeable
Preferred Shares that the holder desires to have the Corporation redeem,
together with such other documents and instruments as may be required to effect
a transfer of Exchangeable Preferred Shares under the OBCA and the articles and
by-laws of the Corporation and such additional documents and instruments as the
Corporation may reasonably require, together with a duly executed statement (the
“Retraction Request”) in the form of Schedule “A” hereto or in such other form
as may be acceptable to the Corporation specifying that the holder desires to
have all or any number specified therein of the Exchangeable Preferred Shares
represented by such certificate or certificates (the “Retracted Shares”)
redeemed by the Corporation.

 
 
(b)
In the event that a holder of Exchangeable Preferred Shares delivers a
Retraction Request, Paid Callco (or, in the event of its failure or inability to
do so for any reason, Parent US) shall have the overriding right (the “Call
Right”) to, or to cause a Permitted Affiliate to, purchase from such holder all
but not less than all of the Retracted Shares held by such holder on payment by
Paid Callco (or Parent US, as the case may be) of an amount per share equal to
the Exchangeable Preferred Share Consideration (the “Call Purchase Price”),
which shall be satisfied in full by causing to be delivered to such holder the
Exchangeable Preferred Share Consideration representing the Call Purchase
Price.  In the event of the exercise of the Call Right, a holder of Exchangeable
Preferred Shares who has delivered a Retraction Request shall be obligated to
sell all the Retracted Shares held by such holder to Paid Callco (or Parent US,
as the case may be) on payment by Paid Callco (or Parent US, as the case may be)
to such holder of the Call Purchase Price for each such share in the form of
Exchangeable Preferred Share Consideration.

 
 
(c)
Upon receipt by the Corporation of a Retraction Request, the Corporation shall
immediately notify Parent US and Paid Callco thereof.  In order to exercise its
Call Right, Paid Callco (or Parent US, as the case may be) must notify in
writing the registered holders of the Exchangeable Preferred Shares and the
Corporation of its intention to exercise such right (a “Parent Call Notice”)
within five Business Days of notification by the Corporation to them of the
receipt by the Corporation of the Retraction Request.  If Paid Callco (or Parent
US, as the case may be) does not so notify the Corporation within such five
Business Day period, the Corporation shall notify the holder as soon as possible
thereafter that neither will exercise the Call Right.  If Paid Callco (or Parent
US, as the case may be) delivers a Parent Call Notice within such five Business
Day period and duly exercises its Call Right in accordance with this Section
B7.4, all obligations of the Corporation to redeem the Retracted Shares shall
terminate at such time and, provided that the Retraction Request is not revoked
by the holder in the manner specified in Section B7.4(e), Paid Callco (or Parent
US, as the case may be) shall purchase from such holder and such holder shall
sell to them the Retracted Shares for a price per share equal to Call Purchase
Price in the form of Exchangeable Preferred Share Consideration. In the event
that Paid Callco (or Parent US, as the case may be) does not deliver a Parent
Call Notice within such five Business Day period, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section B7.4(e), the Corporation shall redeem the Retracted Shares in accordance
with Section B8.

 
 
(d)
For the purposes of completing a purchase of the Exchangeable Preferred Shares
pursuant to the exercise of the Call Right, Paid Callco (or Parent US, as the
case may be) shall deliver or cause to be delivered to the relevant holder, at
the address of the holder recorded in the securities register of the Corporation
for the Exchangeable Preferred Shares or at the address specified in the
holder’s Retraction Request or by holding for pick-up by the holder at the
registered office of the Corporation, the Exchangeable Preferred Share
Consideration representing the Call Purchase Price per Retracted Share.  The
holder shall then cease to be a holder of Retracted Shares and shall not be
entitled to exercise any of the rights of holders in respect thereof (including
any rights under the Exchange and Call Rights Agreement), other than the right
to receive the total Call Purchase Price per Retracted Share payable by Paid
Callco (or Parent US, as the case may be), without interest, upon presentation
and surrender of certificates representing the Retracted Shares in accordance
with the foregoing provisions, payment of the aggregate Call Purchase Price
payable to such holder shall not be made, in which case the rights of such
holder shall remain unaffected until such aggregate Call Purchase Price has been
paid in the manner hereinbefore provided.  Provided that presentation and
surrender of certificates and payment of such aggregate Call Purchase Price
(less any amounts withheld on account of Tax required to be deducted and
withheld therefrom) has been made in accordance with the foregoing provisions,
the holder of the Retracted Shares purchased by Paid Callco (or Parent US, as
the case may be) shall thereafter be deemed for all purposes to be a holder of
the Parent US Preferred Stock or the Parent US Common Stock delivered to such
holder.

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
(e)
A holder of Retracted Shares may, by notice in writing given by the holder to
the Corporation at any time before the close of business on the Business Day
immediately preceding the effective date of the retraction, withdraw its
Retraction Request in which event such Retraction Request shall be null and void
and, for greater certainty, the revocable offer constituted by the Retraction
Request to sell the Retracted Shares to Parent US shall be deemed to have been
revoked.

 
8.
REDEMPTION BY THE CORPORATION

 
8.1
Redemption by the Corporation

 
 
(a)
Subject to applicable Law and the due exercise by Parent US of the Redemption
Call Right, the Corporation shall on the Redemption Date redeem all of the then
outstanding Exchangeable Preferred Shares for an amount per share equal to the
Exchangeable Preferred Share Consideration (the “Redemption Price”).

 
 
(b)
In any case of a redemption of Exchangeable Preferred Shares under this Section
B8.1, the Corporation shall, at least 30 days before the Redemption Date (other
than a Redemption Date established in connection with a Parent Liquidity
Transaction), send or cause to be sent to each holder of Exchangeable Preferred
Shares (other than members of the Parent Group) a notice in writing (the
“Redemption Notice”) of the redemption by the Corporation or the purchase by
Parent US under its Redemption Call Right, as the case may be, of the
Exchangeable Preferred Shares held by such holder.  In the case of a Redemption
Date established in connection with a Parent Liquidity Transaction the written
notice of redemption by the Corporation or the purchase by Parent US under the
Redemption Call Right will be sent on or before the Redemption Date, on as many
days’ prior written notice as may be determined by the Board of Directors to be
reasonably practicable in the circumstances.  In any such case, such notice
shall set out such Redemption Date and, if applicable, particulars of the
Redemption Call Right.  In the case of any notice given in connection with a
possible Redemption Date, such notice will be given contingently and will be
withdrawn if the contingency does not occur.

 
 
(c)
On or after the Redemption Date and subject to the due exercise by Parent US of
the Redemption Call Right, the Corporation shall cause to be delivered to the
holders of the Exchangeable Preferred Shares to be redeemed the Redemption Price
(in the form of Exchangeable Preferred Share Consideration) for each such
Exchangeable Preferred Share upon presentation and surrender of the certificates
representing such Exchangeable Preferred Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Preferred Shares under the OBCA and the articles and by-laws of the
Corporation and such additional documents and instruments as the Corporation may
reasonably require at the registered office of the Corporation. Payment of the
Redemption Price per Exchangeable Preferred Share shall be satisfied by causing
to be delivered to each holder, at the address of the holder recorded in the
securities register of the Corporation for the Exchangeable Preferred Shares or
by holding for pick-up by the holder at the registered office of the Corporation
the Exchangeable Preferred Share Consideration per Exchangeable Preferred Share
representing the Redemption Price.  On and after the Redemption Date, the
holders of the Exchangeable Preferred Shares called for redemption shall cease
to be holders of such Exchangeable Preferred Shares and shall not be entitled to
exercise any of the rights of holders in respect thereof (including any rights
under the Exchange and Call Rights Agreement), other than the right to receive
the Redemption Price per Exchangeable Preferred Share, unless payment of the
total Redemption Price for such Exchangeable Preferred Shares shall not be made
upon presentation and surrender of share certificates in accordance with the
foregoing provisions, in which case the rights of the holders shall remain
unaffected until the Redemption Price has been paid in the manner hereinbefore
provided.

 
 
(d)
The Corporation shall have the right at any time after the sending of notice of
its intention to redeem the Exchangeable Preferred Shares as aforesaid to
transfer or cause to be issued and transferred, and deposited in a custodial
account with any chartered bank or trust company in Canada named in such notice
the total Redemption Price in respect of the Exchangeable Preferred Shares so
called for redemption, or of such of the said Exchangeable Preferred Shares
represented by certificates that have not at the date of such deposit been
surrendered by the holders thereof in connection with such redemption, such
Redemption Price to be held by such bank or trust company as trustee for and on
behalf of, and for the use and benefit of, such holders. Upon such deposit being
made prior to the Redemption Date, on and after the Redemption Date, the
Exchangeable Preferred Shares shall be redeemed and the rights of a holder
thereof after the Redemption Date shall be limited to receiving its
proportionate part of the Redemption Price for such Exchangeable Preferred
Shares so deposited, without interest, and all dividends and other distributions
with respect to the Parent US Preferred Stock or Parent US Common Stock to which
such holder is entitled with a record date after the Redemption Date and before
the date of transfer of such Parent US Preferred Stock or Parent US Common Stock
to such holder (in each case less any amounts withheld on account of Tax
required to be deducted and withheld therefrom) against presentation and
surrender of the certificates representing the Exchangeable Preferred Shares
held by the holder in accordance with the foregoing provisions. Upon such
payment or deposit of the total Redemption Price (less any amounts withheld on
account of Tax required to be deducted and withheld therefrom), the holders of
the Exchangeable Preferred Shares shall thereafter be considered and deemed for
all purposes to be holders of the Parent US Preferred Stock or Parent US Common
Stock delivered to them or the custodian on their behalf.

 
 
-13-

--------------------------------------------------------------------------------

 
 
8.2
Redemption Call Rights

 
 
(a)
The Corporation (or Parent US, as the case may be) shall have the overriding
right (a “Redemption Call Right”), in the event and notwithstanding the proposed
redemption of the Exchangeable Preferred Shares by the Corporation pursuant to
Section B8.1 hereof, to, or to cause a Permitted Affiliate to, purchase from all
but not less than all of the holders of Exchangeable Preferred Shares (other
than members of the Parent Group) on the Redemption Date in respect of which the
Redemption Call Right is exercised all but not less than all of the Exchangeable
Preferred Shares held by each such holder on payment by the Corporation or
Parent US of an amount per share equal to the Exchangeable Preferred Share
Consideration.  In the event of the exercise of a Redemption Call Right, each
holder of Exchangeable Preferred Shares (other than members of the Parent Group)
shall be obligated to sell all the Exchangeable Preferred Shares held by such
holder to the Corporation or Parent US on the Redemption Date on payment by the
Corporation or Parent US to such holder of the Exchangeable Preferred Share
Consideration for each such share.

 
 
(b)
In order to exercise its Redemption Call Right, the Corporation (or Parent US,
as the case may be) must notify in writing the registered holders of the
Exchangeable Preferred Shares and the Corporation of its intention to exercise
such right at least 20 days before the Redemption Date, except in the case of a
redemption occurring as a result of a Parent Liquidity Transaction, in which
case the Corporation or Parent US shall so notify the registered holders of the
Exchangeable Preferred Shares and the Corporation as early as reasonably
practicable before the Redemption Date.  If the Corporation or Parent US duly
exercises its Redemption Call Right in accordance with this Section B8.2, the
right of the Corporation to redeem any Exchangeable Preferred Shares pursuant to
Section B8.1 on the Redemption Date shall terminate at such time and on the
Redemption Date the Corporation or Parent US will purchase and the holders of
Exchangeable Preferred Shares (other than members of the Parent Group) will sell
all of their Exchangeable Preferred Shares then outstanding for a price per
share equal to the Exchangeable Preferred Share Consideration.

 
 
(c)
For the purposes of completing a purchase of the Exchangeable Preferred Shares
pursuant to the exercise of a Redemption Call Right, the Corporation (or Parent
US, as the case may be) shall deposit or cause to be deposited with the
Corporation, on or before the Redemption Date, the Exchangeable Preferred Share
Consideration per Exchangeable Preferred Share less any required Tax
withholdings.  Provided that the aggregate Exchangeable Preferred Share
Consideration has been so deposited with the Corporation, on and after the
Redemption Date the holders of the Exchangeable Preferred Shares (other than
members of the Parent Group) shall cease to be holders of such Exchangeable
Preferred Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof (including any rights under the Exchange and Call
Rights Agreement), other than the right to receive the Exchangeable Preferred
Share Consideration per Exchangeable Preferred Share payable by the Corporation
or Parent US, without interest, and all dividends and other distributions with
respect to the Parent US Preferred Stock or Parent US Common Stock to which such
holder is entitled with a record date after the date of such deposit and before
the date of transfer of such Parent US Preferred Stock or Parent US Common Stock
to such holder (in each case less any amounts withheld on account of Tax
required to be deducted and withheld therefrom) against presentation and
surrender of the certificates representing the Exchangeable Preferred Shares
held by such holder and the holder shall on and after the last Business Day
prior to such Redemption Date be considered and deemed for all purposes to be
the holder of the Parent US Preferred Stock or Parent US Common Stock to which
such holder is entitled.  Upon surrender to the Corporation of a certificate
representing Exchangeable Preferred Shares, together with such other documents
and instruments as may be required to effect a transfer of Exchangeable
Preferred Shares under the OBCA  and the articles and by-laws of the Corporation
and such additional documents and instruments as the Corporation may reasonably
require, the holder of such surrendered certificate shall be entitled to receive
in exchange therefor, and the Corporation on behalf of the Corporation or Parent
US shall deliver to such holder, the Exchangeable Preferred Share
Consideration.  If the Corporation or Parent US does not exercise its Redemption
Call Right in the manner described above, on the Redemption Date a holder of
Exchangeable Preferred Shares shall be entitled to receive in exchange therefor
the Redemption Price otherwise payable by the Corporation in connection with the
redemption of the Exchangeable Preferred Shares pursuant to Section B8.1 hereof.

 
9.
PURCHASE FOR CANCELLATION

 
9.1
Purchase for Cancellation

 
 
(a)
Subject to applicable Law and the articles of the Corporation and
notwithstanding Section B9.1(b) the Corporation may at any time and from time to
time purchase for cancellation all or any part of the Exchangeable Preferred
Shares by private agreement with any holder of Exchangeable Preferred Shares.

 
 
-14-

--------------------------------------------------------------------------------

 
 
 
(b)
Subject to applicable Law and the articles of the Corporation, the Corporation
may at any time and from time to time purchase for cancellation all or any part
of the outstanding Exchangeable Preferred Shares at any price per share by
tender to all the holders of record (other than members of the Parent Group) of
Exchangeable Preferred Shares then outstanding together with an amount equal to
all declared and unpaid dividends thereon for which the record date has occurred
prior to the date of purchase.  If in response to an invitation for tenders
under the provisions of this Section B9.1(b), more Exchangeable Preferred Shares
are tendered at a price or prices acceptable to the Corporation than the
Corporation is prepared to purchase, the Exchangeable Preferred Shares to be
purchased by the Corporation shall be purchased as nearly as may be pro rata
according to the number of shares tendered by each holder who submits a tender,
provided that when shares are tendered at different prices, the pro rating shall
be effected (disregarding fractions) only with respect to the shares tendered at
the price at which more shares were tendered than the Corporation is prepared to
purchase after the Corporation has purchased all the shares tendered at lower
prices.  If only part of the Exchangeable Preferred Shares represented by any
certificate shall be purchased, a new certificate for the balance of such shares
shall be issued at the expense of the Corporation.

 
 
(c)
Any purchase for cancellation pursuant to this Section B9.1 may be structured,
at the option of the Corporation, to first require the holder of Exchangeable
Preferred Shares to retract their Exchangeable Preferred Shares pursuant to
Section B7 and have the Parent US Preferred Stock or Parent US Common Stock
issued in connection therewith purchased for cancellation by Parent US.

 
10.
CHANGE OF LAW

 
10.1
Change of Law Call Right

 
Without limiting Parent US’s other rights herein, including for clarity the Call
Right, Parent US shall have the following rights in respect of the Exchangeable
Preferred Shares:
 
 
(a)
Parent US, shall have the overriding right (the “Change of Law Call Right”), in
the event of a Change of Law, to, or to cause a Permitted Affiliate to, purchase
from all but not less than all of the holders of Exchangeable Preferred Shares
(other than members of the Parent Group) all but not less than all of the
Exchangeable Preferred Shares held by each such holder on payment by Parent US
of an amount per share equal to the Exchangeable Preferred Share Consideration.
In the event of the exercise of the Change of Law Call Right, each holder of
Exchangeable Preferred Shares (other than members of the Parent Group) shall be
obligated to sell all the Exchangeable Preferred Shares held by such holder to
Parent US on the Change of Law Call Date on payment by Parent US to such holder
of the Exchangeable Preferred Share Consideration per share.

 
 
(b)
In order to exercise its Change of Law Call Right, Parent US must notify in
writing the registered holders of the Exchangeable Preferred Shares and the
Corporation of its intention to exercise such right at least 45 days before the
date (the “Change of Law Call Date”) on which Parent US will acquire all but not
less than all of the Exchangeable Preferred Shares (other than those held by
members of the Parent Group). If Parent US exercises the Change of Law Call
Right, then, on the Change of Law Call Date, Parent US will purchase and the
holders of Exchangeable Preferred Shares (other than members of the Parent
Group) will sell all of their Exchangeable Preferred Shares then outstanding for
a price per share equal to the Exchangeable Preferred Share Consideration.

 
 
(c)
For the purposes of completing a purchase of the Exchangeable Preferred Shares
pursuant to the exercise of the Change of Law Call Right, Parent US shall
deposit or cause to be deposited with the Corporation, on or before the Change
of Law Call Date, the Exchangeable Preferred Share Consideration per share less
any required Tax withholdings. Provided that the aggregate Exchangeable
Preferred Share Consideration has been so deposited with the Corporation, on and
after the Change of Law Call Date the holders of the Exchangeable Preferred
Shares (other than members of the Parent Group) shall cease to be holders of
such Exchangeable Preferred Shares and shall not be entitled to exercise any of
the rights of holders in respect thereof (including any rights under the
Exchange and Call Rights Agreement), other than the right to receive the
Exchangeable Preferred Share Consideration per share payable by Parent US,
without interest, and all dividends and other distributions with respect to the
Parent US Preferred Stock or Parent US Common Stock to which such holder is
entitled with a record date after the date of such deposit and before the date
of transfer of such Parent US Preferred Stock or Parent US Common Stock to such
holder (in each case less any amounts withheld on account of Tax required to be
deducted and withheld therefrom) against presentation and surrender of the
certificates representing the Exchangeable Preferred Shares held by such holder
and the holder shall on and after the Change of Law Call Date be deemed for all
purposes to be the holder of the Parent US Preferred Stock or Parent US Common
Stock to which such holder is entitled. Upon surrender to the Corporation of a
certificate representing Exchangeable Preferred Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Preferred Shares under the OBCA and the articles and by-laws of the
Corporation and such additional documents and instruments as the Corporation may
reasonably require, the holder of such surrendered certificate shall be entitled
to receive in exchange therefor, and the Corporation on behalf of Parent US
shall deliver to such holder, the Exchangeable Preferred Share Consideration per
share.

 
 
-15-

--------------------------------------------------------------------------------

 
 
11.
TREATMENT FOR UNITED STATES TAX PURPOSES

 
The Corporation agrees, and by its acceptance of an Exchangeable Preferred Share
each holder of an Exchangeable Preferred Share agrees, to treat each
Exchangeable Preferred Share as 3,344 shares of Parent US Preferred Stock and
480 shares of Parent US Common Stock for United States federal income and
corresponding state and local Tax purposes, and neither the Corporation nor the
holders of Exchangeable Preferred Shares shall take any action inconsistent with
such treatment.
 
12.
AMENDMENT AND APPROVAL

 
12.1
Amendment

 
The rights, privileges, restrictions and conditions attaching to the
Exchangeable Preferred Shares may be added to, changed or removed only with the
approval of the holders of the Exchangeable Preferred Shares given as
hereinafter specified.
 
12.2
Approval

 
Any approval given by the holders of the Exchangeable Preferred Shares to add
to, change or remove any right, privilege, restriction or condition attaching to
the Exchangeable Preferred Shares or any other matter requiring the approval or
consent of the holders of the Exchangeable Preferred Shares as a separate class
shall be deemed to have been sufficiently given if it shall have been given in
accordance with applicable Law, subject to a minimum requirement that such
approval be evidenced by resolution passed by not less than half of the votes
cast on such resolution at a meeting of holders of Exchangeable Preferred Shares
duly called and provided that such approval must be given also by the
affirmative vote of holders of more than two-thirds of the Exchangeable
Preferred Shares represented in person or by proxy at the meeting excluding
Exchangeable Preferred Shares beneficially owned by members of the Parent Group.
For purposes of this Section B12.2, any spoiled votes, illegible votes,
defective votes and abstentions shall be deemed to be votes not cast.
 
13.
RECIPROCAL CHANGES, ETC. IN RESPECT OF PARENT US PREFERRED STOCK

 
13.1
Reciprocal Changes

 
 
(a)
Each holder of an Exchangeable Preferred Share acknowledges that the Support
Agreement provides, in part, that Parent US will not, except as provided in the
Support Agreement, without the prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Preferred Shares given in accordance
with Section B12.2 hereof:

 
 
(i)
issue or distribute Parent US Preferred Stock or Parent US Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
Parent US Preferred Stock or Parent US Common Stock, respectively) to the
holders of all or substantially all of the then outstanding Parent US Preferred
Stock or Parent US Common Stock by way of stock dividend or other distribution,
other than an issue of Parent US Preferred Stock or Parent US Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
Parent US Preferred Stock or Parent US Common Stock, respectively) to holders of
Parent US Preferred Stock or Parent US Common Stock who: (A) exercise an option
to receive dividends in Parent US Preferred Stock or Parent US Common Stock (or
securities exchangeable for or convertible into or carrying rights to acquire
Parent US Preferred Stock or Parent US Common Stock, respectively) in lieu of
receiving cash dividends; or (B) pursuant to any dividend reinvestment plan,
scrip dividend or similar arrangement;

 
 
(ii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent US Preferred Stock or Parent US
Common Stock entitling them to subscribe for or to purchase Parent US Preferred
Stock or Parent US Common Stock (or securities exchangeable for or convertible
into or carrying rights to acquire Parent US Preferred Stock or Parent US Common
Stock, respectively); or

 
 
-16-

--------------------------------------------------------------------------------

 
 
 
(iii)
issue or distribute to the holders of all or substantially all of the then
outstanding Parent US Preferred Stock or Parent US Common Stock:

 
 
(A)
shares or securities of Parent US of any class other than Parent US Preferred
Stock or Parent US Common Stock (or securities convertible into or exchangeable
for or carrying rights to acquire such securities, as the case may be);

 
 
(B)
rights, options or warrants other than those referred to in Section 13.1(a)(ii)
above;

 
 
(C)
evidences of indebtedness of Parent US; or

 
 
(D)
assets of Parent US,

 
unless (x) the Corporation is permitted under applicable Law to issue or
distribute the economic equivalent on a per share basis of such rights, options,
warrants, securities, shares, evidences of indebtedness or other assets to the
holders of the Exchangeable Preferred Shares and (y) the Corporation shall issue
or distribute the economic equivalent of such rights, options, warrants,
securities, shares evidences of indebtedness or other assets simultaneously to
holders of the Exchangeable Preferred Shares. The Support Agreement further
provides, in part, that the aforesaid provisions of the Support Agreement shall
not be changed without the approval of the holders of the Exchangeable Preferred
Shares given in accordance with Section B12.2 hereof.
 
 
(b)
Each holder of an Exchangeable Preferred Share acknowledges that the Support
Agreement further provides, in part, that Parent US will not, except as provided
in the Support Agreement, without the prior approval of the Corporation and the
prior approval of the holders of the Exchangeable Preferred Shares given in
accordance with Section B12.2 hereof:

 
 
(i)
subdivide, redivide or change the then outstanding Parent US Preferred Stock or
Parent US Common Stock into a greater number of Parent US Preferred Stock or
Parent US Common Stock, respectively;

 
 
(ii)
reduce, combine, consolidate or change the then outstanding Parent US Preferred
Stock or Parent US Common Stock into a lesser number of Parent US Preferred
Stock or Parent US Common Stock, respectively; or

 
 
(iii)
reclassify or otherwise change the rights, privileges or other terms of the then
outstanding Parent US Preferred Stock or Parent US Common Stock, or effect an
amalgamation, merger, reorganization or other transaction involving or affecting
the Parent US Preferred Stock or Parent US Common Stock,

 
unless (x) the Corporation is permitted under applicable Law to make the same or
an economically equivalent change to, or in the rights of holders of, the
Exchangeable Preferred Shares, and (y) the same or an economically equivalent
change is made simultaneously to, or in the rights of the holders of, the
Exchangeable Preferred Shares. The Support Agreement further provides, in part,
that the aforesaid provisions of the Support Agreement shall not be changed
without the approval of the holders of the Exchangeable Preferred Shares given
in accordance with Section B12.2 hereof.
 
 
(c)
Notwithstanding the foregoing provisions of this Article B13, in the event of a
Parent Liquidity Transaction:

 
 
(i)
in which Parent US merges or amalgamates with, or in which all or substantially
all of the then outstanding Parent US Preferred Stock or Parent US Common Stock
are acquired by, one or more other corporations to which Parent US is,
immediately before such merger, amalgamation or acquisition, related within the
meaning of the Tax Act (otherwise than virtue of a right referred to in
paragraph 251(5)(b) thereof);

 
 
(ii)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
 
(iii)
in which all or substantially all of the then outstanding Parent US Preferred
Stock or Parent US Common Stock are converted into or exchanged for shares or
rights to receive such shares (the “Other Shares”) of another corporation (the
“Other Corporation”) that, immediately after such Parent Liquidity Transaction,
owns or controls, directly or indirectly, Parent US,

 
then all references herein to “Parent US” shall thereafter be and be deemed to
be references to “Other Corporation” and all references herein to “Parent US
Preferred Stock” and to “Parent US Common Stock” shall thereafter be and be
deemed to be references to “Other Shares” (with appropriate adjustments, if any,
as are required to result in a holder of Exchangeable Preferred Shares on the
exchange, redemption or retraction of shares pursuant to these Share Provisions
or exchange of shares pursuant to the Exchange and Call Rights Agreement
immediately subsequent to the Parent Liquidity Transaction being entitled to
receive that number of Other Shares equal to the number of Other Shares such
holder of Exchangeable Preferred Shares would have received if the exchange,
redemption or retraction of such shares pursuant to these Share Provisions, or
exchange of such shares pursuant to the Exchange and Call Rights Agreement had
occurred immediately prior to the Parent Liquidity Transaction and the Parent
Liquidity Transaction was completed, but subject to subsequent adjustments to
reflect any subsequent changes in the share capital of the Other Corporation,
including without limitation, any subdivision, consolidation or reduction of
share capital) without any need to amend the terms and conditions of the
Exchangeable Preferred Shares and without any further action required.
 
 
-17-

--------------------------------------------------------------------------------

 
 
14.
ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT

 
14.1
Actions by the Corporation

 
The Corporation will take all such actions and do all such things as shall be
necessary or advisable to perform and comply with and to ensure performance and
compliance by Parent US with all provisions of the Support Agreement applicable
to the Corporation and Parent US, respectively, in accordance with the terms
thereof including, without limitation, taking all such actions and doing all
such things as shall be necessary or advisable to enforce to the fullest extent
possible for the direct benefit of the Corporation all rights and benefits in
favour of the Corporation under or pursuant to such agreement.
 
14.2
Changes to Support Agreement

 
The Corporation shall not agree to or otherwise give effect to any amendment to,
or waiver or forgiveness of its rights or obligations under, the Support
Agreement without the approval of the holders of the Exchangeable Preferred
Shares given in accordance with Section B12.2 hereof other than such amendments,
waivers and/or forgiveness as may be necessary or advisable for the purposes of:
 
 
(a)
adding to the covenants of any or all of the parties to the Support Agreement if
the board of directors of each of the Corporation and Parent US shall be of the
good faith opinion that such additions will not be prejudicial to the rights or
interests of the Non-Affiliated Holders as a whole;

 
 
(b)
evidencing the succession of successors to Parent US either by operation of Law
or agreement to the liabilities and covenants of Parent US under the Support
Agreement (“Parent US Successors”) and the covenants of and obligations assumed
by each such Parent US Successor in accordance with the provisions of Article 3
of the Support Agreement;

 
 
(c)
making such amendments or modifications not inconsistent with the Support
Agreement as may be necessary or desirable with respect to matters or questions
which, in the opinion of the board of directors of each of the Corporation and
Parent US, having in mind the best interests of the Non-Affiliated Holders as a
whole, it may be expedient to make, provided that each such board of directors
shall be of the good faith opinion that such amendments or modifications will
not be prejudicial to the rights or interests of the Non-Affiliated Holders as a
whole; or

 
 
(d)
making such changes or corrections which, on the advice of counsel to the
Corporation and Parent US, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error, provided that the boards of directors of each of the
Corporation and Parent US shall be of the good faith opinion that such changes
or corrections will not be prejudicial to the rights or interests of the
Non-Affiliated Holders as a whole.

 
15.
LEGEND; CALL RIGHTS; WITHHOLDING RIGHTS

 
15.1
Legend

 
The certificates evidencing the Exchangeable Preferred Shares shall contain or
have affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Support Agreement and the Exchange and Call
Rights Agreement (including, but not limited to the provisions with respect to
the call rights, voting rights and exchange rights thereunder).
 
15.2
Call Rights

 
Each holder of an Exchangeable Preferred Share, whether of record or beneficial,
by virtue of becoming and being such a holder shall be deemed to acknowledge
each of the Liquidation Call Right, Change of Law Call Right, the Call Right and
the Redemption Call Right, in each case, in favour of Parent US, the Corporation
or Paid Callco, as the case may be, and the overriding nature thereof in
connection with the liquidation, dissolution or winding-up of the Corporation or
any other distribution of the assets of the Corporation among its shareholders
for the purpose of winding up its affairs, or a Change of Law or the retraction
or redemption of Exchangeable Preferred Shares, as the case may be, and to be
bound thereby in favour of Parent US as herein provided.
 
 
-18-

--------------------------------------------------------------------------------

 
 
15.3
Withholding Rights

 
Parent US or Paid Callco, as the case may be, and the Corporation shall be
entitled to deduct and withhold from any consideration otherwise payable to any
holder of Exchangeable Preferred Shares such amounts as Parent US, Paid Callco
or the Corporation is required to deduct and withhold with respect to such
payment under the Tax Act or the U.S. Tax Code or any provision of provincial,
state, territorial, local or foreign Tax Law, in each case as amended or
succeeded. In particular, any dividend paid on the Exchangeable Preferred Shares
to Canadian resident holders may be subject to United States withholding Tax as
if such dividend had been paid on the Parent US Preferred Stock or Parent US
Common Stock. To the extent that amounts are so withheld, such withheld amounts
shall be treated for all purposes as having been paid to the holder of the
Exchangeable Preferred Shares in respect of which such deduction and withholding
was made, provided that such withheld amounts are actually remitted to the
appropriate Taxing Authority.  To the extent that the amount so required to be
deducted or withheld from any payment to a holder exceeds the cash portion of
the consideration otherwise payable to the holder, Parent US, Paid Callco and
the Corporation are hereby authorized to sell or otherwise dispose of such
portion of the consideration as is necessary to provide sufficient funds to
Parent US, Paid Callco or the Corporation, as the case may be, to enable it to
comply with such deduction or withholding requirement and Parent US, Paid Callco
or the Corporation shall notify the holder thereof and remit to such holder any
unapplied balance of the net proceeds of such sale.
 
16.
NOTICES

 
16.1
Notices

 
Subject to applicable Law, any notice, request or other communication to be
given to the Corporation by a holder of Exchangeable Preferred Shares shall be
in writing and shall be valid and effective if given by mail (postage prepaid)
or by telecopy or by delivery to the registered office of the Corporation and
addressed to the attention of the Secretary of the Corporation.  Any such
notice, request or other communication, if given by mail, shall be deemed to
have been given and received on the fifth Business Day following the date of
mailing and, if given by telecopy or delivery, shall be deemed to have been
given and received on the date of such telecopy or delivery.
 
16.2
Certificates

 
Any presentation and surrender by a holder of Exchangeable Preferred Shares to
the Corporation of certificates representing Exchangeable Preferred Shares in
connection with the liquidation, dissolution or winding-up of the Corporation,
Change of Law or the retraction or redemption of Exchangeable Preferred Shares
shall be made by registered mail (postage prepaid) or by delivery to the
registered office of the Corporation, addressed to the attention of the
Secretary of the Corporation.  Any such presentation and surrender of
certificates shall only be deemed to have been made and to be effective upon
actual receipt thereof by the Corporation.  Any such presentation and surrender
of certificates made by registered mail (postage prepaid) shall be at the sole
risk of the holder mailing the same.
 
16.3
Notices to Shareholders

 
Subject to applicable Law, any notice, request or other communication to be
given to a holder of Exchangeable Preferred Shares by or on behalf of the
Corporation shall be in writing and shall be valid and effective if given by
mail (postage prepaid) or by delivery to the address of the holder recorded in
the register of shareholders of the Corporation for the Exchangeable Preferred
Shares or, in the event of the address of any such holder not being so recorded,
then at the last known address of such holder.  Any such notice, request or
other communication, if given by mail, shall be deemed to have been given and
received on the fifth Business Day following the date of mailing and, if given
by delivery, shall be deemed to have been given and received on the date of
delivery.  Accidental failure or omission to give any notice, request or other
communication to one or more holders of Exchangeable Preferred Shares, or any
defect in such notice, shall not invalidate or otherwise alter or affect any
action or proceeding to be taken by the Corporation pursuant thereto.
 
In the event of any interruption of mail service immediately prior to a
scheduled mailing or in the period following a mailing during which delivery
normally would be expected to occur, the Corporation will make reasonable
efforts to disseminate any notice by other means, such as publication.  Except
as otherwise required or permitted by Law, if post offices in Canada or the
United States are not open for the deposit of mail, any notice which the
Corporation may give or cause to be given will be deemed to have been properly
given and to have been received by holders of Exchangeable Preferred Shares if
it is published once in the National Edition of The Globe and Mail and in the
daily newspapers of general circulation in each of the French and English
languages in the City of Toronto, provided that if the National Edition of The
Globe and Mail is not being generally circulated, publication thereof will be
made in any other daily newspaper of general circulation published in the City
of Toronto.
 
 
-19-

--------------------------------------------------------------------------------

 
 
17.
DISCLOSURE OF INTERESTS IN EXCHANGEABLE PREFERRED SHARES

 
17.1
Disclosure of Interests

 
The Corporation shall be entitled to require any person whom the Corporation
knows or has reasonable cause to believe holds any interest whatsoever in an
Exchangeable Preferred Share (i) to confirm that fact or (ii) to give such
details as to who has an interest in such Exchangeable Preferred Share, in each
case as would be required (if the Exchangeable Preferred Shares were a class of
“equity securities” of the Corporation) under Section 102.1 of the Securities
Act (Ontario), as amended from time to time, or as would be required under the
articles of Parent US or any Laws or regulations, or pursuant to the rules or
regulations of any regulatory authority, of Canada or the United States as if,
and only to the extent that, the Exchangeable Preferred Shares were Parent US
Preferred Stock and Parent US Common Stock.
 
 
-20-

--------------------------------------------------------------------------------

 

SCHEDULE A
 
RETRACTION REQUEST
 
To:
ShipTime Canada Inc. (the “Corporation”), 2534841 Ontario Inc. (“Callco”), and
to Paid Inc.

 
This notice is given pursuant to Article B7 of the provisions (the “Share
Provisions”) attaching to the share(s) represented by this certificate and all
capitalized words and expressions used in this notice that are defined in the
Share Provisions have the meanings ascribed to such words and expressions in
such Share Provisions.
 
The undersigned hereby notifies the Corporation, Callco, and Paid Inc. that,
subject to the Call Right referred to below, the undersigned desires to have the
Corporation redeem in accordance with Article B7 of the Share Provisions:
 

           
 all share(s) represented by this certificate; or
          
                 share(s) only represented by this certificate.

 
The undersigned hereby notifies the Corporation, Callco, and Paid Inc. that the
retraction date shall be: ______________ (the “Retraction Date”), and if no date
is specified, then the Retraction Date is deemed to be the seventh (7th)
Business Day after this Retraction Request is received by the Corporation.
 
The undersigned acknowledges the Call Right of Callco (and Paid Inc.) to, or to
cause a Permitted Affiliate of Callco to, purchase all but not less than all the
Retracted Shares from the undersigned and that this notice is and shall be
deemed to be a revocable offer by the undersigned to sell the Retracted Shares
to Callco in accordance with the Call Right on the Retraction Date for the Call
Purchase Price and on the other terms and conditions set out in Section B7.4 of
the Share Provisions.  If Callco determines not to exercise its Call Right, the
Corporation will notify the undersigned of such fact as soon as possible.  This
Retraction Request, and this offer to sell the Retracted Shares to Callco, may
be revoked and withdrawn by the undersigned only by notice in writing given to
the Corporation at any time before the close of business on the Business Day
immediately preceding the Retraction Date.
 
The undersigned acknowledges that if, as a result of solvency provisions of
applicable Law, the Corporation is unable to redeem all Retracted Shares and
provided that Callco has not exercised the Call Right with respect to the
Retracted Shares, the undersigned will be deemed to have exercised the Exchange
Right so as to require the Corporation to purchase the unredeemed Retracted
Shares.
 
The undersigned hereby represents and warrants to the Corporation, Callco, and
Paid Inc. that the undersigned:
 

 o   is    (select one)  o   is not

        
a resident in Canada for purposes of the Income Tax Act (Canada).  THE
UNDERSIGNED ACKNOWLEDGES THAT IN THE ABSENCE OF AN INDICATION THAT THE
UNDERSIGNED IS A RESIDENT IN CANADA, WITHHOLDING ON ACCOUNT OF CANADIAN TAX MAY
BE MADE FROM AMOUNTS PAYABLE TO THE UNDERSIGNED ON THE REDEMPTION OR PURCHASE OF
THE RETRACTED SHARES.
 
The undersigned hereby represents and warrants to the Corporation, Callco, and
Paid Inc. that the undersigned has good title to, and owns, the share(s)
represented by this certificate to be acquired by the Corporation, Callco, or
Paid Inc., as the case may be, free and clear of all liens, claims,
encumbrances, security interests and adverse claims.
 

                                             
Date




                                             
(Signature of Shareholder)




                                             
(Guarantee of Signature)

 

o
Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder at the principal office of the Corporation, failing which such
securities and any cheque will be mailed to the address below, if provided, and
if not provided to the last address of the shareholder as it appears on the
register.

 
NOTE:                      This panel must be completed and this certificate,
together with such additional documents as the Corporation may require, must be
deposited with the Corporation at its principal office.  The securities and any
cheque resulting from the retraction or purchase of the Retracted Shares will be
issued and registered in, and made payable to respectively, the name of the
shareholder as it appears on the register of the Corporation and the securities
and cheque resulting from such retraction or purchase will be delivered to such
shareholder as indicated above, unless the form appearing immediately below is
duly completed.
 
Date:           ___________________________
 

                                                                                                                  
Name of person in Whose Name Securities or Cheque(s) Are to be Registered,
Issued or Delivered (please print)




                                                                                                                 
Street Address or P.O. Box




                                                                                         
                      
Signature of Shareholder




                                                                                                                
City, Province and Postal Code




                                                                                                                
Signature Guaranteed by

 
NOTE:                      If this Retraction Request is for less than all of
the share(s) represented by this certificate, a certificate representing the
remaining shares of the Corporation will be issued and registered in the name of
the shareholder as it appears on the register of the Corporation, unless the
Share Transfer Power on the share certificate is duly completed in respect of
such share(s).
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
 